
	

114 HR 135 IH: Military Land and National Defense Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 135
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Issa introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the National Historic Preservation Act to provide that if the head of the agency managing
			 Federal property objects to the inclusion of certain property on the
			 National Register or its designation as a National Historic Landmark for
			 reasons of national security, the Federal property shall be neither
			 included nor designated until the objection is withdrawn, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Military Land and National Defense Act or the Military LAND Act.
		2.Amendments to the National Historic Preservation ActSection 101(a) of the National Historic Preservation Act (16 U.S.C. 470a(a)) is amended as follows:
			(1)In paragraph (2)—
				(A)in subparagraph (E), by striking ; and and inserting a semicolon;
				(B)in subparagraph (F), by striking the period and inserting ; and; and
				(C)by adding at the end the following:
					
						(G)notifying the Committee on Natural Resources of the United States House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate if the property is
			 owned by the Federal Government when the property is being considered for
			 inclusion on the National Register, for designation as a National Historic
			 Landmark, or for nomination to the World Heritage List..
				(2)By redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively.
			(3)By inserting after paragraph (6) the following:
				
					(7)If the head of the agency managing any Federal property objects to such inclusion or designation
			 for reasons of national security, such as any impact the inclusion or
			 designation would have on use of the property for military training or
			 readiness purposes, that Federal property shall be neither included on the
			 National Register nor designated as a National Historic Landmark until the
			 objection is withdrawn..
			(4)By adding after paragraph (9) (as so redesignated by paragraph (2) of this section) the following:
				
					(10)The Secretary shall promulgate regulations to allow for expedited removal of Federal property
			 listed on the National Register of Historic Places if the managing agency
			 of that Federal property submits to the Secretary a written request to
			 remove the Federal property from the National Register of Historic Places
			 for reasons of national security, such as any impact the inclusion or
			 designation would have on use of the property for military training or
			 readiness purposes..
			
